  4:20-cr-03064-RGK-CRZ Doc # 65 Filed: 08/25/21 Page 1 of 2 - Page ID # 334




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3064

      vs.
                                                             ORDER
CHARLIE REA,

                  Defendant.


      Defendant has moved to continue the trial and the deadline for filing an
objection to the findings and recommendation on the motion to suppress, (Filing
No. 64), because Defendant needs additional time to investigate this case.. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 65), is granted.

            No further continuances will be granted absent a very
            substantial showing of good cause.

      2)    Defendant’s objection to the findings and recommendation on the
            motion to suppress shall be filed on or before September 24, 2021.

      3)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on October 25, 2021, or as soon thereafter
            as the case may be called, for a duration of three (3) trial days. Jury
            selection will be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and October 25, 2021, shall
4:20-cr-03064-RGK-CRZ Doc # 65 Filed: 08/25/21 Page 2 of 2 - Page ID # 335




         be deemed excludable time in any computation of time under the
         requirements of the Speedy Trial Act, because although counsel
         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 25th day of August, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
